DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicants arguments filed on 12/17/2021 are fully considered as follows:
	Applicant argues the 35 USC 103 rejection to the independent claims should not be maintained in view of “Jenkinson discloses that "the test protocol module 116 may instruct the robot 200 to move the tip 206 to a location ... to engage the touch screen." ( 0052.) Further, Jenkinson states that "the test protocol module 116 may determine whether to perform a tap or a slide action." Jenkinson does not disclose claim 1, but instead discloses calibrating the touchscreen device instead of calibrating the industrial robot.” The applicant’s arguments are persuasive. Therefore, prior art rejections
are not maintained.
Applicant argues “Although Ban discloses obtaining a plurality of images, the tool in Ban traverses along the Z-axis from an "appropriate initial position" to a "predetermined point" on the light receiving surface while remaining within the predetermined error. Ban does not teach or suggest obtaining images during rotation of the operational tool. Therefore, Ban does not teach or suggest "obtaining a plurality of first images of the operational tool during rotation," as recited in claim 1.” The applicant’s arguments are persuasive. Therefore, prior art rejections

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664